HARLINGTON WOOD, Jr., Senior Circuit Judge,
concurring.
Judge Posner’s opinion lucidly examines the facts, customs, and law and comes to a conclusion with which I fully agree.
*890My only hesitation is with the issue as framed. It is stated, referring to the relative fault of the parties, “[T]he critical issue, in the absence of an explicit contract between the parties, is their relative costs of prevention.” Ante, at 883. We are reminded, ante, at 888, that in two prior decisions of this court, Wassell v. Adams, 865 F.2d 849, 854 (7th Cir.1989), and Davis v. United States, 716 F.2d 418, 429 (7th Cir.1983), both also written by Judge Pos-ner, a similar issue arose. In those cases it was also suggested “that relative fault is in inverse ratio to the costs of accident avoidance to the respective parties.” Ante, at 888.
That may well be a more efficient approach, but unfortunately, not being the expert in economics as are my two colleagues, I would prefer, for now, to approach comparative fault determination on the more traditional basis first broadly enunciated in United States v. Reliable Transfer Co., 421 U.S. 397, 95 S.Ct. 1708, 44 L.Ed.2d 251 (1975). I note, however, that this present opinion specifically advises the judge and parties, ante, at 889, that they “should not feel compelled to conduct a cost-benefit analysis of barge transportation from the ground up.”